Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 1 of 42 Page ID #486



                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

      TALISA BORDERS



      OTISHA WOOLBRIGHT

      and

      STACEY LEWIS

      On behalf of themselves and all others similarly CIVIL NO. 17-506-MJR-MAB
      situated,

                           Plaintiffs,

                               vs.                                CLASS ACTION

      Wal-Mart Stores, Inc.,

                           Defendant.


            ANSWER OF WALMART INC. TO PLAINTIFFS’ AMENDED COMPLAINT

             Defendant Walmart Inc. 1 (“Walmart”), through its attorneys, hereby responds to

  Plaintiffs’ Complaint as follows. 2

                                                 INTRODUCTION

                                               PARAGRAPH NO. 1

                     This case arises out of Walmart’s discriminatory policies and practices
             concerning accommodations in the workplace for pregnant employees. Walmart’s
             policies and practices constitute discrimination under Title VII of the Civil Rights
             Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e, et seq., as amended by the Pregnancy
             Discrimination Act (“PDA”), 42 U.S.C. § 2000e(k). Having satisfied all
             administrative prerequisites, Ms. Borders, Ms. Woolbright, and Ms. Lewis file this
             Complaint on behalf of themselves individually and on behalf of all women
             similarly situated.


  1
      On February 1, 2018, Wal-Mart Stores, Inc. changed its name to Walmart Inc.
  2
    Walmart submits this Answer subject to its continuing objections to the Court’s assertion of personal jurisdiction
  over Walmart in relation to claims brought by Plaintiffs Otisha Woolbright and Stacey Lewis.



                                                           1
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 2 of 42 Page ID #487



                                           ANSWER NO. 1

         Walmart denies the allegations of Paragraph No. 1, including, but not limited to, the

  allegation that Walmart engaged in discriminatory policies and practices concerning

  accommodations in the workplace for pregnant employees, that Plaintiffs satisfied all

  administrative prerequisites before filing their complaint, and that this matter may proceed as a

  class action.

                                        PARAGRAPH NO. 2

                  Proposed class members are current and former female employees of
         Walmart at stores nationwide subject to the company’s pregnancy policies and
         practices between March 19, 2013 and around March 2014, when Walmart changed
         its policies.

                                           ANSWER NO. 2

         Walmart admits that Plaintiffs purport to bring this matter as a class action consisting of

  current and former female employees of Walmart at stores nationwide subject to the pregnancy

  policies and practices of Walmart for the period beginning March 19, 2013, and ending at some

  time in March 2014, but denies that this action may be brought as a class action or satisfies Rule 23

  of the Federal Rules of Civil Procedure.

                                           JURISDICTION

                                        PARAGRAPH NO. 3

                 The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1343(a)(4),
         which confers original jurisdiction upon this Court in a civil action to recover
         damages or to secure equitable relief or other relief under any Act of Congress
         providing for protection of civil rights; pursuant to 28 U.S.C. § 1331, which confers
         original jurisdiction upon this Court in a civil action arising under the Constitution
         or laws of the United States; and pursuant to 28 U.S.C. § 1337, which confers
         original jurisdiction upon this court in a civil action arising under any Act of
         Congress regulating commerce.




                                                   2
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 3 of 42 Page ID #488



                                          ANSWER NO. 3

         Walmart admits that Plaintiffs purport to bring claims arising under 28 U.S.C. § 1343(a)(4),

  28 U.S.C. § 1331 and 28 U.S.C. § 1337 and that subject matter jurisdiction exists with respect to

  their claims. Walmart denies that the Court has personal jurisdiction over Plaintiff Woolbright or

  Lewis. Walmart further denies that Plaintiffs’ allegations have any factual or legal merit. Walmart

  denies the remaining allegations in Paragraph No. 3.

                                             PARTIES

                                       PARAGRAPH NO. 4

                Plaintiff Talisa Borders is female and a resident and citizen of East St.
         Louis, Illinois. From July 25, 2012 to April 14, 2017, she was employed by
         Walmart as an associate at Store 1418 in O’Fallon, Illinois.

                                          ANSWER NO. 4

         Walmart lacks knowledge or information sufficient to form a belief as to the truth of the

  allegation that Talisa Borders is a resident and citizen of East St. Louis, Illinois, and therefore

  denies such allegation. Walmart admits that Talisa Borders is a female and was employed by

  Walmart from July 25, 2012, to April 14, 2017, as an associate at Store 1418 in O’Fallon, Illinois.

                                       PARAGRAPH NO. 5

                Plaintiff Otisha Woolbright is female and a resident and citizen of
         Jacksonville, Florida. From August 3, 2013 to January 15, 2014, she was employed
         by Walmart as an associate at Store 5817 in Jacksonville, Florida.

                                          ANSWER NO. 5

         Walmart lacks knowledge or information sufficient to form a belief as to the truth of the

  allegation that Otisha Woolbright is a resident and citizen of Jacksonville, Florida, and therefore

  denies such allegation. Walmart admits that Otisha Woolbright is a female and was employed by

  Walmart from August 3, 2013, to January 15, 2014, as an associate at Store 5817 in Jacksonville,

  Florida.



                                                  3
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 4 of 42 Page ID #489



                                        PARAGRAPH NO. 6

                Plaintiff Stacey Lewis is female and a resident and citizen of Martinsburg,
         West Virginia. From July 22, 2010 to July 2014, she was employed by Walmart as
         an associate at Store 1406 in Winchester, Virginia.

                                          ANSWER NO. 6

         Walmart admits that Stacey Lewis is a female and was employed by Walmart from July

  21, 2010 to July 26, 2014, as an associate at Store 1406 in Winchester, Virginia. Walmart lacks

  knowledge or information sufficient to form a belief as to the truth of the remaining allegations

  in Paragraph No. 6 and, therefore, denies them.


                                        PARAGRAPH NO. 7

                Defendant Walmart Stores, Inc. is a Delaware corporation with its
         headquarters in Bentonville, Arkansas. Walmart is a mass merchandiser of
         consumer products operating retail stores throughout the world. Walmart employs
         more than 1.5 million associates in the United States at more than 5,000 stores and
         clubs nationwide. Walmart operates roughly 290 stores in the state of Illinois alone,
         including the Walmart Supercenter located at 1530 W U.S. 50, O’Fallon, Illinois,
         62269. Walmart employs more than fifteen employees at each store location
         around the country.

                                          ANSWER NO. 7

         Walmart admits that it is a Delaware corporation with its principal place of business in

  Bentonville, Arkansas. Walmart admits it, through various subsidiaries, operates retail facilities

  in locations within and outside the United States. Walmart further admits that it employs

  approximately 1.5 million associates in the United States and operates more than 5,000 physical

  Walmart retail outlets in the United States, including a Walmart Supercenter located at 1530 W

  U.S. 50, O’Fallon, Illinois 62269. Walmart denies the remaining allegations of Paragraph No. 7.

                      EXHAUSTION OF ADMINISTRATIVE REMEDIES

                                        PARAGRAPH NO. 8

               On January 13, 2014, Ms. Borders filed a charge of discrimination with the
         Equal Employment Opportunity Commission (“EEOC”) and the Illinois Human


                                                    4
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 5 of 42 Page ID #490



         Rights Commission alleging that Walmart had engaged in systemic sex and
         pregnancy discrimination through its policies and practices devised and adopted at,
         and maintained from, corporate headquarters concerning workplace
         accommodations for pregnant employees, in violation of both federal and state civil
         rights laws. Ms. Borders also alleged facts regarding retaliation in connection with
         her pregnancy and requests for accommodations. Ms. Borders’s charge tolled the
         charge-filing deadline, beginning March 19, 2013, for a class of all similarly
         situated females employed by Walmart. Ms. Borders requested her Right to Sue
         letter from the EEOC within 90 days of the filing of this Complaint.

                                          ANSWER NO. 8

         Walmart admits that Plaintiff Borders filed a charge of discrimination with the EEOC,

  which charge speaks for itself. Walmart lacks knowledge or information sufficient to form a belief

  about the truth of the remaining allegations in Paragraph No. 8 and, therefore, denies them.

                                       PARAGRAPH NO. 9

                 On April 24, 2014, Ms. Woolbright filed a charge of discrimination with
         the EEOC and the Florida Commission on Human Relations alleging that Walmart
         had discriminated against her because of her sex (pregnancy). Ms. Woolbright also
         alleged facts regarding retaliation. Ms. Woolbright received her Right to Sue letter
         from the EEOC within 90 days of the filing of this Complaint.

                                          ANSWER NO. 9

         Walmart admits that Plaintiff Woolbright filed a charge of discrimination with the EEOC

  and the Florida Commission on Human Relations, which charge speaks for itself. Walmart denies

  the remaining allegations in Paragraph No. 9.

                                       PARAGRAPH NO. 10

                 Ms. Lewis’s claims of pregnancy discrimination arise out of the same or
         similar discriminatory policies put forth by Walmart during the same time period
         as Ms. Borders and Ms. Woolbright. As such, although she has not filed an
         administrative charge, her claims of discrimination relate back and are permitted to
         “piggyback” upon those of Ms. Borders and Ms. Woolbright.

                                         ANSWER NO. 10




                                                  5
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 6 of 42 Page ID #491



         Walmart admits that Ms. Lewis has not filed an administrative claim with the EEOC or a

  state agency pertaining to pregnancy discrimination while an associate at Walmart. Walmart

  denies the remaining allegations in Paragraph No. 10.

         ALLEGATIONS OF REPRESENTATIVE PLAINTIFF TALISA BORDERS

                                      PARAGRAPH NO. 11

                As described above and below, Walmart discriminated against Ms. Borders
         because of her sex and on the basis of pregnancy.

                                        ANSWER NO. 11

         Walmart denies the allegations in Paragraph No. 11.

                                      PARAGRAPH NO. 12

                 While she was working at Walmart, Ms. Borders became pregnant. Early
         in her pregnancy, Ms. Borders nearly slipped off a ladder she was climbing on
         during a shift. Because she feared for the safety of her fetus and health of her
         pregnancy, she stopped climbing ladders and lifting heavy objects. When she
         needed to perform these tasks, her co-workers assisted her. Ms. Borders was able
         to do her job with this accommodation and planned to continue working throughout
         her pregnancy. After several months of this arrangement, Crystal noticed that Ms.
         Borders was not using a ladder. She told Ms. Borders that she needed to provide a
         note from her doctor to continue working at Walmart.

                                        ANSWER NO. 12

         Walmart admits that while working at Walmart, Ms. Borders became pregnant. Walmart

  further admits that Plaintiff Borders notified a manager that she could not lift heavy objects or

  climb ladders due to her pregnancy. Walmart admits that the manager told Plaintiff Borders that

  she needed to submit a doctor’s note to Walmart that set forth those restrictions. Walmart lacks

  knowledge or information sufficient to form a belief about the truth of the remaining allegations

  in Paragraph No. 12 and, therefore, denies them.



                                      PARAGRAPH NO. 13




                                                 6
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 7 of 42 Page ID #492



                 On or around March 19, 2013, Ms. Borders provided Crystal with a note
         from her doctor stating that due to Ms. Borders’ pregnancy, she could not lift more
         than 25 pounds or climb ladders. Ms. Borders informed Walmart that she wanted
         to continue to work. She asked to continue the task sharing arrangement with other
         employees that had been working to that point. Crystal sent her to talk to Michelle
         in the Personnel Department and Tiffany, the Walmart Human Resources (HR)
         Training Coordinator, who refused her request.

                                         ANSWER NO. 13

         Walmart admits that Plaintiff Borders provided documentation from a physician regarding

  her pregnancy. To the extent that the allegations in Paragraph No. 13 refer to a document, Walmart

  refers to that document for a complete description of its content and denies any allegation

  inconsistent with its content. Walmart admits that Ms. Borders was directed to speak to a personnel

  coordinator regarding her pregnancy. Walmart denies the remaining allegations in Paragraph No.

  13.

                                       PARAGRAPH NO. 14

                That same day, Tiffany told Ms. Borders that she was required to take an
         unpaid leave of absence. Ms. Borders asked if she could be given an
         accommodation that would allow her to continue to work, but Tiffany refused and
         told Ms. Borders that Walmart only accommodated employees with medical
         conditions that arose from working at Walmart (i.e. on-the-job injuries). Moreover,
         Tiffany told Ms. Borders that this policy came from Walmart District Human
         Resources and it was not up to the store manager to decide whether to accommodate
         an employee.

                                         ANSWER NO. 14

         Walmart admits that a personnel coordinator discussed possible options with Plaintiff

  Borders arising out of her pregnancy. Walmart denies the remaining allegations in Paragraph 14.

                                       PARAGRAPH NO. 15

                  At no time after HR became involved did Walmart engage in a discussion
         with Ms. Borders about what accommodations might reasonably address her
         restrictions and allow her to continue to work, even though she had been able to
         perform her job by swapping some tasks with co-workers, and even though she was
         willing to be temporarily assigned to a different position which would not require
         heavy lifting or climbing.


                                                  7
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 8 of 42 Page ID #493



                                        ANSWER NO. 15

         Walmart denies the allegations in Paragraph No. 15.

                                      PARAGRAPH NO. 16

                Walmart forced Ms. Borders to take an unpaid leave of absence beginning
         approximately March 19, 2013, even though her baby was not due for more than
         two months. Ms. Borders gave birth on June 1, 2013, and returned to work at
         Walmart on July 12, 2013, six weeks after the delivery of her child.

                                        ANSWER NO. 16

         Walmart admits that Plaintiff Borders took a leave of absence on March 18, 2013. Walmart

  admits that Plaintiff Borders returned to work on or around July 12, 2013. Walmart denies the

  remaining allegations in Paragraph No. 16.

                                      PARAGRAPH NO. 17

                 When Ms. Borders returned to work, Walmart refused to reinstate her to her
         previous associate position at pay grade 3 in the Pharmacy Department where she
         had been working approximately 40 hours a week at $9.05 per hour when Walmart
         forced her to take leave. Instead, Walmart assigned her to a pay grade 2 associate
         position at $8.85 per hour and moved her to various departments, including toys.
         Ms. Borders eventually accepted a cashier position paying $9.05 per hour.

                                        ANSWER NO. 17

         Walmart admits that upon her return, Walmart extended a job offer to Plaintiff Borders for

  a part-time Sales Associate position at $8.85 per hour. Walmart admits that Plaintiff Borders

  accepted the job offer. Walmart admits that on or around August 2013, Walmart offered Plaintiff

  Borders, and she accepted, a part-time Cashier position, earning $9.05 per hour. Walmart further

  admits that by August 8, 2013, Walmart had given Plaintiff Borders a pay raise to $9.45 per hour.

  Walmart denies the remaining allegations in Paragraph No. 17.

                                      PARAGRAPH NO. 18

                Ms. Borders is no longer an employee of Walmart.

                                        ANSWER NO. 18



                                                 8
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 9 of 42 Page ID #494



         Walmart admits the allegation in Paragraph No. 18.

      ALLEGATIONS OF REPRESENTATIVE PLAINTIFF OTISHA WOOLBRIGHT

                                        PARAGRAPH NO. 19

               As described above and below, Walmart discriminated against Ms.
         Woolbright because of her sex and pregnancy.

                                          ANSWER NO. 19

         Walmart denies the allegations in Paragraph No. 19.

                                        PARAGRAPH NO. 20

                 Soon after she was hired, in or around August 2013, Ms. Woolbright began
         experiencing pain and bleeding. She went to the emergency room, where she
         learned that she was pregnant and was told that she was at a high risk for
         miscarriage. When she was released from the hospital, she was given instructions,
         reflected on her discharge papers, that she should avoid heavy lifting.

                                          ANSWER NO. 20

         Walmart admits that Ms. Woolbright went to a hospital emergency room in August 2013

  where she was informed that she was pregnant. Walmart lacks knowledge or information

  sufficient to form a belief regarding the truth of the remaining allegations in Paragraph No. 20 and,

  therefore, denies them.

                                        PARAGRAPH NO. 21

                 When Ms. Woolbright went to work in the Deli/Bakery department after
         being released from the hospital, she notified Ms. Blalock that she had been in the
         hospital because of serious health concerns about her pregnancy. Ms. Woolbright
         also informed Ms. Blalock that she was directed by her doctor to avoid heavy lifting
         and she tried to give Ms. Blalock the paperwork from the hospital, but Ms. Blalock
         refused to accept it.

                                          ANSWER NO. 21

         Walmart denies the allegations in Paragraph No. 21.

                                        PARAGRAPH NO. 22

                 In response to Ms. Woolbright telling Ms. Blalock that she was given
         instructions by her doctor to avoid heavy lifting, Ms. Blalock told Ms. Woolbright,


                                                   9
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 10 of 42 Page ID #495



          “If you can’t do [heavy lifting], you can walk out those doors.” She also made a
          statement expressing concern that Ms. Woolbright was “a liability” and trying to
          “cost Walmart money.” Ms. Blalock further told Ms. Woolbright that she had seen
          Demi Moore do a summersault on television toward the end of her pregnancy, so
          pregnancy was “no excuse” for Ms. Woolbright.

                                          ANSWER NO. 22

          Walmart denies the allegations in Paragraph No. 22.

                                        PARAGRAPH NO. 23

                  Ms. Woolbright subsequently asked another manager, Holly, about whether
          there was a way for her to be transferred to a cashier position because she could not
          do heavy lifting during her pregnancy, but Holly told her she was ineligible for a
          transfer because she had not yet worked for Walmart for long enough.

                                          ANSWER NO. 23

          Walmart denies the allegations in Paragraph No. 23.

                                        PARAGRAPH NO. 24

                 The heavy lifting made Ms. Woolbright very anxious about maintaining a
          healthy pregnancy. She let Ms. Blalock know that the heavy lifting was directly
          contrary to her physician’s orders. However, because two managers refused to
          accommodate Ms. Woolbright and because Ms. Blalock had threatened to terminate
          Ms. Woolbright if she continued to request accommodations, Ms. Woolbright had
          no choice but to perform heavy lifting at work, despite the health risk.

                                          ANSWER NO. 24

          Walmart denies the allegations in Paragraph No. 24.

                                        PARAGRAPH NO. 25

                   On September 24, 2013, Ms. Woolbright was working in the store’s deli.
          She was kneeling down and lifting heavy trays of rotisserie chickens to put them in
          the oven. The trays weighed between thirty-five and fifty pounds. Suddenly, she
          felt a shooting pain in her pelvic area, leg, buttocks, and back.

                                          ANSWER NO. 25

          Walmart admits that Ms. Woolbright was working in the store’s deli on September 24,

   2013. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

   remaining allegations in Paragraph No. 25 and, therefore, denies them.


                                                   10
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 11 of 42 Page ID #496



                                        PARAGRAPH NO. 26

                  She contacted Ms. Blalock, who told her she could go home. She went to
          the hospital later that day after intense pain continued. Ms. Woolbright feared for
          the safety of her fetus and health of her pregnancy. She had to miss several days
          of work after the injury.

                                          ANSWER NO. 26

          Walmart admits that Ms. Blalock informed Plaintiff Woolbright that she could leave her

   shift and go home. Walmart lacks knowledge or information sufficient to form a belief about the

   truth of the remaining allegations in Paragraph No. 26, and, therefore, denies them.

                                        PARAGRAPH NO. 27

                  Once she had been injured on the job, and only after she returned to work,
          Ms. Woolbright was offered accommodations, which she had been denied before
          her injury. Walmart restricted Ms. Woolbright to sedentary work with no lifting.

                                          ANSWER NO. 27

          Walmart admits that Plaintiff Woolbright was provided an accommodation that placed

   limitations on the scope of work she could perform. Walmart denies the remaining allegations in

   Paragraph No. 27.

                                        PARAGRAPH NO. 28

                 On January 12, 2014, Ms. Woolbright requested information concerning
          Walmart’s policies on taking leave for childbirth in order to plan for her child’s
          expected birth in March.

                                          ANSWER NO. 28

          Walmart admits that Plaintiff Woolbright requested information on how to apply for a leave

   of absence. Walmart lacks knowledge or information sufficient to form a belief about the truth of

   the remaining allegations in Paragraph No. 28, and, therefore, denies.

                                        PARAGRAPH NO. 29

                 On January 15, 2014, the next day that Ms. Woolbright was at work,
          Anthony Dennis, the Store Manager, interrogated Ms. Woolbright about her
          pregnancy and her efforts to find out about Walmart’s policies related to time off


                                                  11
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 12 of 42 Page ID #497



          to recover from childbirth. He told her that “Walmart will no longer be needing
          your services” and she was fired.

                                          ANSWER NO. 29

          Walmart admits that Plaintiff Woolbright was terminated on January 15, 2014. Walmart

   denies the remaining allegations in Paragraph No. 29.

                                        PARAGRAPH NO. 30

                 Accordingly, Ms. Woolbright was terminated because of her pregnancy and
          pregnancy-related accommodation needs.

                                          ANSWER NO. 30

          Walmart denies the allegations in Paragraph No. 30.

            ALLEGATIONS OF REPRESENTATIVE PLAINTIFF STACEY LEWIS

                                        PARAGRAPH NO. 31

                 As described above and below, Walmart discriminated against Ms. Lewis
          because of her sex and pregnancy.

                                          ANSWER NO. 31

          Walmart denies the allegations in Paragraph No. 31.

                                        PARAGRAPH NO. 32

                 Ms. Lewis was a longtime Walmart employee, starting her career with the
          Company in or around 2001 in California. When she moved to the East Coast in
          2010, she applied to and was hired on at her local Walmart.

                                          ANSWER NO. 32

          Walmart admits that Ms. Lewis worked as a Walmart associate at Store 2242 in Anaheim,

   California from 2001 to 2002, at Store 3248 in La Habra, California from 2002 to 2004, at Store

   2985 in Fresno, California from 2004 to 2007, at Store 4238 in Sanger, California in 2007, at Store

   2985 in Fresno, California from 2007 to 2009, at Store 1406 in Winchester, Virginia from 2010 to

   2014, and at Store 4423 in Martinsburg, West Virginia in 2014. Walmart lacks knowledge or




                                                   12
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 13 of 42 Page ID #498



   information sufficient to form a belief about the truth of the remaining allegations of Paragraph

   No. 32 and, therefore, denies them.

                                         PARAGRAPH NO. 33

                On or around March 4, 2013, Ms. Lewis learned that she was pregnant. She
          was working as an overnight stocker in dairy/frozen foods at the time.

                                          ANSWER NO. 33

          Walmart lacks knowledge or information sufficient to form a belief about the truth of the

   allegations in Paragraph No. 33 and, therefore, denies them.

                                         PARAGRAPH NO. 34

                Ms. Lewis immediately informed her supervisor, Deborah, an assistant
          manager, as well as Debbie and Kelly in Personnel, of her pregnancy.

                                          ANSWER NO. 34

          Walmart lacks knowledge or information sufficient to form a belief about the truth of the

   allegations in Paragraph No. 34 and, therefore, denies them.

                                         PARAGRAPH NO. 35

                  On or about March 21, 2013, Ms. Lewis was experiencing unusual bleeding
          and clots. Fearing for her health and the health of her pregnancy, Ms. Lewis went
          to the emergency room of her local hospital. When there, she was diagnosed with
          threatened miscarriage and was told she would need a lifting restriction. The
          emergency room physicians recommended that Ms. Lewis see her obstetrics and
          gynecology physician to follow up the next day.

                                          ANSWER NO. 35

          Based on Walmart’s review of Ms. Lewis’ medical records, Walmart admits that Ms. Lewis

   appears to have been admitted to a hospital emergency room on March 21, 2013, in connection

   with a pregnancy. Walmart lacks knowledge or information sufficient to form a belief about the

   truth of the remaining allegations in Paragraph No. 35 and, therefore, denies them.

                                         PARAGRAPH NO. 36




                                                  13
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 14 of 42 Page ID #499



                  On or about March 22, 2013, Ms. Lewis saw her physician, who diagnosed
          her with threatened miscarriage and prescribed pelvic rest and a restriction on
          lifting more than 20 pounds.

                                          ANSWER NO. 36

          Based on Walmart’s review of Ms. Lewis’ medical records, Walmart admits that Ms. Lewis

   appears to have been informed that she was diagnosed with a threatened miscarriage. Walmart

   lacks knowledge or information sufficient to form a belief about the truth of the remaining

   allegations in Paragraph No. 36 and, therefore, denies them.

                                       PARAGRAPH NO. 37

                 Ms. Lewis was still capable of working but needed to avoid heavy lifting.
          As such, she requested an accommodation from the overnight manager, a salaried
          member of management. She attempted to give the overnight manager a doctor’s
          note but was rebuffed. She was instead told to bring the note to Personnel.

                                          ANSWER NO. 37

          Walmart lacks knowledge or information sufficient to form a belief about the truth of the

   allegations in Paragraph No 37 and, therefore, denies them.

                                       PARAGRAPH NO. 38

                  That night, however, Ms. Lewis was permitted to scan cosmetic and other
          small items, without having to lift heavy items off of palettes.

                                          ANSWER NO. 38

          Walmart lacks knowledge or information sufficient to form a belief about the truth of the

   allegations in Paragraph No. 38 and, therefore, denies them.

                                       PARAGRAPH NO. 39

                 At the end of her shift, which was the next morning, Ms. Lewis brought her
          doctor’s note to Personnel, which accepted it.

                                          ANSWER NO. 39

          Walmart lacks knowledge or information sufficient to form a belief about the truth of the

   allegations in Paragraph No. 39 and, therefore, denies them.


                                                  14
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 15 of 42 Page ID #500



                                       PARAGRAPH NO. 40

                 Later that day, Kelly in Personnel called Ms. Lewis and told her that she
          could not be accommodated based on Walmart’s policy and that she was required
          to go out on unpaid medical leave.

                                          ANSWER NO. 40

          Walmart lacks knowledge or information sufficient to form a belief about the truth of the

   allegations in Paragraph No. 40 and, therefore, denies them.

                                       PARAGRAPH NO. 41

                 That same day, Ms. Lewis went back to Walmart, and received paperwork
          from Personnel to apply for an accommodation with the Accommodation Service
          Center at Walmart. She filled out that paperwork as requested and submitted it on
          or about March 22, 2013.

                                          ANSWER NO. 41

          Walmart admits that Ms. Lewis submitted an accommodation request with the

   Accommodation Service Center at Walmart on or about March 22, 2013.              Walmart lacks

   knowledge or information sufficient to form a belief about the truth of the remaining allegations

   in Paragraph No. 41 and, therefore, denies them.

                                       PARAGRAPH NO. 42

                 Ms. Lewis was also given paperwork by Personnel to apply for unpaid leave
          under the Family and Medical Leave Act (“FMLA”).

                                          ANSWER NO. 42

          Walmart lacks knowledge or information sufficient to form a belief about the truth of the

   allegations in Paragraph No. 42 and, therefore, denies them.

                                       PARAGRAPH NO. 43

                 Walmart forced Ms. Lewis to take unpaid FMLA leave from on or around
          March 21, 2013 to on or around May 29, 2013, even though she was fully capable
          of working with the accommodation of avoiding heavy lifting.

                                          ANSWER NO. 43



                                                  15
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 16 of 42 Page ID #501



          Walmart admits that Ms. Lewis took FMLA leave from March 21, 2013 to June 3, 2013.

   Walmart denies the remaining allegations in Paragraph No. 43.

                                       PARAGRAPH NO. 44

                Indeed, Ms. Lewis was also capable of doing a number of other jobs at
          Walmart, including working in the bakery, folding clothing, answering phones, and
          working in customer service.

                                          ANSWER NO. 44

          Walmart lacks knowledge or information sufficient to form a belief about the truth of the

   allegations in Paragraph No. 44 and, therefore, denies them.

                                       PARAGRAPH NO. 45

                 During the time that Ms. Lewis was on leave, she went into Walmart
          periodically to ask if she could return to work in a position consistent with her
          medical restrictions. Each time, she was told that she could not be accommodated.

                                          ANSWER NO. 45

          Walmart lacks knowledge or information sufficient to form a belief regarding the truth of

   the allegations in Paragraph No. 45 and, therefore, denies them.

                                       PARAGRAPH NO. 46

                 In addition, Ms. Lewis’s husband, who was also employed by Walmart at
          the same store, also routinely asked if an accommodation was available to her,
          while she was on unpaid leave.

                                          ANSWER NO. 46

          Walmart lacks knowledge or information sufficient to form a belief regarding the truth of

   the allegations in Paragraph No. 46 and, therefore, denies them.

                                       PARAGRAPH NO. 47

                Each time, he was told that there were no positions consistent with her
          medical restrictions available to Ms. Lewis.

                                          ANSWER NO. 47




                                                  16
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 17 of 42 Page ID #502



          Walmart lacks knowledge or information sufficient to form a belief regarding the truth of

   the allegations in Paragraph No. 47 and, therefore, denies them.

                                       PARAGRAPH NO. 48

                On or about May 15, 2013, Ms. Lewis finally received a response from
          Walmart’s Accommodation Service Center denying her request for an
          accommodation.

                                          ANSWER NO. 48

          Walmart admits that by letter dated May 15, 2013, the Accommodation Service Center

   informed Ms. Lewis that her request for an accommodation had not been granted.

                                       PARAGRAPH NO. 49

                  The letter stated: “After review, we are unable to approve your request.
          Your request was denied because your condition is considered temporary and is not
          eligible for reasonable accommodation.” The letter further stated: “If you are not
          already on leave, you will be placed on a personal leave of absence.”

                                          ANSWER NO. 49

          Walmart admits that Paragraph No. 49 contains excerpts from a letter dated May 15, 2013

   and sent to Ms. Lewis by the Walmart Accommodation Service Center.

                                       PARAGRAPH NO. 50

                  Because Ms. Lewis’s pregnancy and diagnosis of “threatened miscarriage”
          were considered to be “temporary,” Walmart treated her accommodation request
          differently from other workers’ requests for accommodation.

                                          ANSWER NO. 50

          Walmart denies the allegations in Paragraph No. 50.

                                       PARAGRAPH NO. 51

                 On or around May 29, 2013, Ms. Lewis was cleared to return to work
          without restrictions by her doctor.

                                          ANSWER NO. 51




                                                  17
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 18 of 42 Page ID #503



          Walmart lacks knowledge of information sufficient to form a belief as to the truth of the

   allegations in Paragraph No. 51 and, therefore, denies them.

                                       PARAGRAPH NO. 52

                 Upon her return to her overnight stocking position, her co-manager Brent
          would hover over Ms. Lewis while she was working, and repeatedly told her that
          she was “too slow.”

                                          ANSWER NO. 52

          Walmart lacks knowledge of information sufficient to form a belief as to the truth of the

   allegations in Paragraph No. 52 and, therefore, denies them.

                                       PARAGRAPH NO. 53

                  Brent also repeatedly told Ms. Lewis, “If you can’t handle your job, just go
          out on leave.”

                                          ANSWER NO. 53

          Walmart lacks knowledge of information sufficient to form a belief as to the truth of the

   allegations in Paragraph No. 53 and, therefore, denies them.

                                       PARAGRAPH NO. 54

                  These comments were hurtful and offensive to Ms. Lewis, who was working
          hard to support her family.

                                          ANSWER NO. 54

          Walmart lacks knowledge of information sufficient to form a belief as to the truth of the

   allegations in Paragraph No. 54 and, therefore, denies them.

                                       PARAGRAPH NO. 55

                   Eventually, her husband inquired whether Ms. Lewis could be moved into
          a cashier role so that she would not be forced to interact with Brent, and was told
          that if he accepted a demotion from manager to overnight stocker, Ms. Lewis could
          become a cashier.

                                          ANSWER NO. 55




                                                  18
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 19 of 42 Page ID #504



          Walmart lacks knowledge of information sufficient to form a belief as to the truth of the

   allegations in Paragraph No. 55 and, therefore, denies them.

                                        PARAGRAPH NO. 56

                  Ms. Lewis and her husband, fearing for her health and her pregnancy, chose
          for her husband to accept this demotion so that Ms. Lewis could work as a cashier.

                                          ANSWER NO. 56

          Walmart lacks knowledge of information sufficient to form a belief as to the truth of the

   allegations in Paragraph No. 56 and, therefore, denies them.

                                        PARAGRAPH NO. 57

                   Ms. Lewis worked until September 15, 2013, 3 days before she gave birth.

                                          ANSWER NO. 57

          Walmart denies the allegations in Paragraph No.57.

                                        PARAGRAPH NO. 58

                   On September 18, 2013, Ms. Lewis gave birth prematurely to a stillborn
          child.

                                          ANSWER NO. 58

          Based on Walmart’s review of Ms. Lewis’ medical records, Walmart admits that Ms. Lewis

   appears to have given birth to a stillborn child on September 18, 2013.

                                        PARAGRAPH NO. 59

                   Ms. Lewis is no longer an employee at Walmart.

                                          ANSWER NO. 59

                   Walmart admits the allegations in Paragraph No. 59.

                             FACTS UNDERLYING CLASS CLAIMS

                                        PARAGRAPH NO. 60

                 Between some time prior to March 19, 2013 and March 2014, Walmart
          maintained and implemented a set of policies and practices, to which employees at



                                                  19
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 20 of 42 Page ID #505



          stores nationwide were subject, and which discriminated on the basis of sex by
          providing more favorable accommodations to non-pregnant employees than to
          pregnant employees similar in ability or inability to work, in violation of Title VII
          as amended by the PDA.

                                           ANSWER NO. 60

          Walmart denies the allegations in Paragraph No. 60.

                                        PARAGRAPH NO. 61

                 Title VII of the Civil Rights Act of 1964 prohibits discrimination by an
          employer “against any individual with respect to . . . terms, conditions, or privileges
          of employment, because of such individual’s . . . sex.” 42 U.S.C. § 2000e-2(a)(1).
          The Pregnancy Discrimination Act, enacted in 1978, added new meaning to Title
          VII’s use of the word “sex.” It provided that “because of sex” or “on the basis of
          sex” includes “because of or on the basis of pregnancy, childbirth, or related
          medical conditions.” Id. § 2000e(k). The PDA further provides that:

                  [W]omen affected by pregnancy, childbirth, or related medical
                  conditions shall be treated the same for all employment-related
                  purposes . . . as other persons not so affected but similar in their
                  ability or inability to work . . . .

          Id.

                                           ANSWER NO. 61

          Walmart admits that Paragraph No. 61 contains quoted excerpts from the United States

   Code, but denies that it has any liability under such provisions. Walmart states that Paragraph No.

   61 constitutes legal conclusions to which no responsive pleading is required and, to the extent a

   response is necessary, Walmart denies any allegations contained in Paragraph No. 61.

                                        PARAGRAPH NO. 62

                  Many pregnant women experience physical limitations at some point during
          their pregnancies that impact their ability to complete job tasks associated with
          some positions at Walmart, including but not limited to lifting heavy objects,
          standing for long periods of time, squatting or stooping, and climbing ladders.

                                           ANSWER NO. 62

          Walmart lacks knowledge or information sufficient to form a belief about the truth of the

   allegations to Paragraph No. 62 and, therefore, they are denied.


                                                    20
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 21 of 42 Page ID #506



                                        PARAGRAPH NO. 63

                  Up until at least March 2014, including the times during which Ms. Borders,
          Ms. Woolbright, and Ms. Lewis were pregnant, Walmart maintained a constellation
          of policies and practices governing modifications and accommodations offered to
          employees in need of changes in the workplace due to health issues. In creating
          separate categories for 1) disabilities, 2) pregnancy or other medical conditions, and
          3) work-related injuries, Walmart set up a graduated system of workplace
          modifications that explicitly excluded pregnant employees from a wide variety of
          accommodations and adjustments for which non-pregnant employees, similar to
          pregnant employees in their ability or inability to work, were eligible.

                                           ANSWER NO. 63

          Walmart admits that, prior to March 2014, it developed policies regarding the provision of

   accommodations and job modifications to certain employees for a variety of reasons. Walmart

   denies the remaining allegations in Paragraph No. 63.

                                        PARAGRAPH NO. 64

                  The preamble to the August 21, 2010 Accommodation in Employment –
          (Medical-Related) Policy (hereinafter the “Prior Accommodation Policy”)
          provided eligibility for workplace modifications to employees in two distinct
          categories: employees with disabilities and employees with a need for
          accommodations arising out of pregnancy or other medical conditions. The
          preamble stated that, on the one hand, “We will provide associates who have a
          disability with reasonable accommodations,” and on the other hand, an associate
          with “a medical condition that is not a disability, but which prevents you from
          performing your job, [] may be eligible for a job aid or environmental adjustment
          under this policy.” (emphasis in the original.)

                                           ANSWER NO. 64

          To the extent that the allegations in Paragraph No. 64 refer to a document, Walmart refers

   to that document for a complete description of its content and denies any allegations inconsistent

   with its content. Walmart denies the remaining allegations in Paragraph No. 64.

                                        PARAGRAPH NO. 65

                  The Prior Accommodation Policy and practices consistent with that policy
          adversely singled out pregnancy as a “medical condition” categorically ineligible
          for the accommodations afforded to employees with disabilities, regardless of
          similarity in ability or inability to work (hereinafter “the Pregnancy Exclusion”).


                                                   21
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 22 of 42 Page ID #507



          The Pregnancy Exclusion stated that, “You may be eligible for a job aid or
          environmental adjustment if you are qualified for the job you hold but, because of
          a medical condition, including pregnancy, you need assistance to perform the
          essential function of your job” (emphasis added). As Walmart explained in a letter
          to A Better Balance dated January 10, 2014, a “job aid or environmental
          adjustment” meant “minor assistance, which may include use of a stool, a water
          bottle, or minor schedule changes.” The Prior Accommodation Policy did not
          categorize or identify any condition, circumstance or limitation other than
          pregnancy as either a medical condition or a disability.

                                           ANSWER NO. 65

          To the extent that the allegations in Paragraph No. 65 refer to documents, Walmart refers

   to those documents for a complete description of their content and denies any allegations

   inconsistent with their content. Walmart denies the remaining allegations in Paragraph No. 65.

                                        PARAGRAPH NO. 66

                  The Prior Accommodation Policy and Pregnancy Exclusion stated that the
          job aids and environmental adjustments available to pregnant employees exclude:
          “creating a job, removing or reducing an essential function of your job, transferring
          a portion of a job to another associate, light duty, or temporary alternative duty, or
          reassignment.” Non-pregnant employees with disabilities, on the other hand, were
          entitled to “reasonable accommodations,” including reassignment to an open vacant
          position and “[c]hanging non-essential job functions.” Had Walmart allowed other
          employees to assist Ms. Borders, Ms. Woolbright, and Ms. Lewis with their “non-
          essential job functions,” such as climbing ladders or lifting heavy objects, or had
          Walmart reassigned Ms. Borders, Ms. Woolbright, and Ms. Lewis to open vacant
          positions, they would not have been harmed as they were.

                                           ANSWER NO. 66

          To the extent that the allegations in Paragraph No. 66 refer to a document, Walmart refers

   to that document for a complete description of its content and denies any allegations inconsistent

   with its content. Walmart denies the remaining allegations in Paragraph No. 66.

                                        PARAGRAPH NO. 67

                 Further treating pregnant employees as second-class citizens, Walmart’s
          Prior Accommodation Policy and Pregnancy Exclusion required Walmart to
          address the needs of pregnant employees only under select circumstances.
          Walmart’s policies and practices provided that the only modifications or
          adjustments available to pregnant employees were those that would be both “easily


                                                   22
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 23 of 42 Page ID #508



          achievable” and “which will have no negative impact on the business” (emphasis
          added). Non-pregnant employees with disabilities, on the other hand, were entitled
          to “reasonable accommodations” so long as the change would not create an “undue
          hardship” for the company. As a result of this disparity in its policies and practices,
          Walmart could deny a pregnant employee any modifications she needed to continue
          working and maintain a healthy pregnancy even if the adjustments would mean
          only a de minimis cost to Walmart. These flimsy protections for pregnant
          employees stood in sharp contrast to the robust protections afforded to non-
          pregnant employees with disabilities.

                                           ANSWER NO. 67

          To the extent that the allegations in Paragraph No. 67 refer to a document, Walmart refers

   to that document for a complete description of its content and denies any allegations inconsistent

   with its content. Walmart denies the remaining allegations in Paragraph No. 67.

                                        PARAGRAPH NO. 68

                   Because pregnancy was the only physical condition explicitly excluded
          from the full panoply of accommodations available under the Prior
          Accommodation Policy, an employee with any other medical condition was eligible
          for the fuller range of accommodations if the condition “substantially limit[ed] one
          or more major life activities.” Pregnancy, however, was unique among physical
          conditions under the Prior Accommodation Policy in that, by its terms, regardless
          of whether a pregnant employee was substantially limited in one or more major life
          activities as a result of her pregnancy, only the limited categories of job aids or
          environmental adjustments were available, and even those modifications had to be
          easily achievable and without a negative impact on Walmart. This differential
          treatment, not based on ability to work, but rather on pregnancy alone, violates Title
          VII as amended by the PDA.

                                           ANSWER NO. 68

          To the extent that the allegations in Paragraph No. 68 refer to a document, Walmart refers

   to that document for a complete description of its content and denies any allegations inconsistent

   with its content. Further answering, Paragraph No. 68 contains legal conclusions to which no

   response is required. To the extent that a response is required, Walmart denies the remaining

   allegations in Paragraph No. 68.

                                        PARAGRAPH NO. 69



                                                    23
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 24 of 42 Page ID #509



                  Walmart also provided accommodations for a third category of employees
          with limitations, as outlined in a separate document governing modifications for
          employees injured on the job. That policy, dated April 13, 2012, and titled
          Associate Work-Related Injury Policy (SA-01) (hereinafter the “Temporary
          Alternative Duty Policy”), stated that employees who were injured on the job may
          be offered temporary alternative duty. In contrast to the modifications that Walmart
          made available to employees with limitations arising out of pregnancy, the
          Temporary Alternative Duty Policy was readily offered to employees injured on
          the job. Ms. Woolbright’s experience exemplified this disparity—Walmart refused
          to honor lifting restrictions while she was pregnant, but once she suffered an on-
          the-job injury, Walmart restricted her lifting duties. This differential treatment, not
          based on ability to work, but rather on pregnancy alone, violates Title VII as
          amended by the PDA.

                                           ANSWER NO. 69

          To the extent that the allegations in Paragraph No. 69 refer to a document, Walmart refers

   to that document for a complete description of its content and denies any allegations inconsistent

   with its content. Further answering, Paragraph No. 69 contains legal conclusions to which no

   response is required. To the extent that a response is required, Walmart denies the allegations in

   Paragraph No. 69.

                                        PARAGRAPH NO. 70

                  These policies and practices provide direct evidence of intentional
          discrimination under the PDA. Walmart’s constellation of policies and practices in
          effect until at least March 2014 constituted a facial and categorical exclusion of
          pregnant employees from accommodations available to many non-pregnant
          employees similar in ability or inability to work.

                                           ANSWER NO. 70

          Paragraph No. 70 contains legal conclusions to which no response is required. To the

   extent that a response is required, Walmart denies them.

                                        PARAGRAPH NO. 71

                  Under these policies and practices, pregnant employees were neither
          eligible for nor offered modifications that imposed any cost or inconvenience on
          Walmart whatsoever, even though many employees with disabilities or on-the-job
          injuries were eligible for and offered such modifications.



                                                    24
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 25 of 42 Page ID #510



                                          ANSWER NO. 71

          Walmart denies the allegations in Paragraph No. 71.

                                        PARAGRAPH NO. 72

                   For example, Walmart refused to accommodate Ms. Borders, who was
          pregnant, when she requested job modifications with regard to lifting heavy boxes
          and climbing ladders, but Walmart accommodated other employees at the same
          store who needed accommodations due to non-pregnancy-related conditions,
          including an employee who had trouble moving her neck and employees who had
          trouble standing for long periods of time. Likewise, Ms. Woolbright received the
          lifting restriction she had needed and requested due to her pregnancy only after she
          was injured on the job.

                                          ANSWER NO. 72

          Walmart lacks knowledge or information sufficient to form a belief about the truth of the

   allegations in Paragraph No. 72 and, therefore, they are denied.

                                        PARAGRAPH NO. 73

                  Even if the Pregnancy Exclusion is not considered direct evidence of
          discrimination, Walmart’s policies and practices demonstrate intentional
          discrimination on the basis of pregnancy. Under its constellation of policies and
          practices, Walmart accommodated a large percentage of non-pregnant employees
          with physical limitations but failed to accommodate a large percentage of pregnant
          employees with physical limitations arising out of pregnancy. This is true because
          pregnant employees were categorically excluded from the broader modifications
          and reasonable accommodations afforded to non-pregnant employees with
          disabilities and/or on-the-job injuries. Regardless of any legitimate, non-
          discriminatory reason proffered by Walmart, this differential treatment imposed a
          significant burden on pregnant employees, thus demonstrating that Walmart
          intentionally discriminated on the basis of pregnancy.

                                          ANSWER NO. 73

          Paragraph No. 73 contains legal conclusions to which no response is required. To the

   extent that a response is required, Walmart denies the allegations contained within Paragraph No.

   73.

                                        PARAGRAPH NO. 74

                 In the alternative, the policies and practices had a discriminatory impact on
          pregnant employees that was not justified by any business necessity. According to

                                                   25
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 26 of 42 Page ID #511



          the U.S. Bureau of Labor Statistics based on logs maintained by employers
          recording data required by federal law, in 2013 approximately 1% of full-time
          equivalent retail workers suffered on-the-job injuries resulting in “job transfer or
          restriction.” See BLS News Release, Employer-Reported Workplace Injuries and
          Illnesses      -2013         (Dec.      4,      2014),       Table        1,      at
          https://www.bls.gov/news.release/archives/osh_12042014.pdf (last visited May 5,
          2017) (providing statistics by industry); BLS, Ch. 9, Occupational Safety and
          Health Statistics, at 5-15, at https://www.bls.gov/opub/hom/pdf/homch9.pdf (last
          visited May 5, 2017) (describing survey methodology). In 2014, Walmart had
          about 1.2 million employees in the United States. Walmart, 2014 Enhanced Digital
          Annual                                   Report,                                  at
          http://www.corporatereport.com/walmart/2014/ar/walmartUS.html (last visited
          May 5, 2017). Extrapolating this data to Walmart, during the approximately one-
          year Relevant Time Period, about 12,000 Walmart employees were transferred or
          worked under job restrictions because of on-the-job injuries. By contrast, under
          Walmart’s Prior Accommodation Policy and Pregnancy Exclusion, and practices
          consistent with those policies, no pregnant women would have been transferred or
          had their job duties restricted because of pregnancy, unless, like Ms. Woolbright,
          they suffered an injury while performing their unaccommodated job duties and thus
          received accommodations under a different policy for employees injured on the job.

                                          ANSWER NO. 74

          Walmart lacks knowledge or information sufficient to form a belief about the truth of the

   allegations in Paragraph No. 74 and, therefore, they are denied.

                                        PARAGRAPH NO. 75

                  According to the U.S. Bureau of Labor Statistics based on annual average
          data obtained from the Current Population Survey (CPS), which obtains data each
          month from about 60,000 households, in 2014 persons with a disability constituted
          about 3.4% of all employees in the nation. BLS News Release, Persons with a
          Disability: Labor Force Characteristics – 2015 (June 21, 2016), Table A at
          https://www.bls.gov/news.release/pdf/disabl.pdf (last visited May 5, 2017)
          (calculated by dividing the estimated number of disabled employees (4,985,000) by
          the estimated number of employees (4,985,000 + 141,320,000)). Extrapolating this
          data to Walmart, during the Relevant Time Period it employed approximately
          40,800 disabled persons, many of whom would have required accommodations. By
          contrast, under Walmart’s Prior Accommodation Policy and Pregnancy Exclusion,
          and practices consistent with those policies, no women would have been
          accommodated unless any minor modifications would have imposed no cost or
          inconvenience on Walmart whatsoever. As discussed below, data suggest that
          thousands of pregnant women requested and were denied accommodations by
          Walmart during the Relevant Time Period.

                                          ANSWER NO. 75


                                                   26
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 27 of 42 Page ID #512



          Walmart lacks knowledge or information sufficient to form a belief about the truth of the

   allegations in Paragraph No. 75 and, therefore, they are denied.

                                        PARAGRAPH NO. 76

                 In or around March 2014, just weeks after Ms. Borders filed her charge with
          the EEOC, Walmart announced changes to its accommodations policy (hereinafter
          the “Current Accommodation Policy”). The Current Accommodation Policy
          defines disability to include “a temporary disability caused by pregnancy.”

                                           ANSWER NO. 76

          Walmart admits that it issued an Accommodation in Employment- (Medical-Related)

   Policy on or around March 2014. To the extent that the allegations in Paragraph No. 76 refer to a

   document, Walmart refers to that document for a complete description of its contents and denies

   any allegations inconsistent with its contents. Walmart denies the remaining allegations in

   Paragraph No. 76.

                                        PARAGRAPH NO. 77

                  In practice, and by design, the Current Accommodation Policy is regularly
          applied in practice to refuse accommodations to pregnant employees who have
          physical limitations arising out of a pregnancy that do not constitute a “disability,”
          despite similar accommodations being afforded to other employees similar in their
          ability or inability to work, including employees with on-the-job injuries who do
          not have a “disability.” Accordingly, Walmart is still discriminating against
          pregnant employees under Title VII as amended by the PDA. However, this
          Complaint concerns only damages for injuries resulting from Walmart’s Prior
          Accommodation Policy.

                                           ANSWER NO. 77

                  Walmart denies the allegations in Paragraph No. 77.

                                 CLASS ACTION ALLEGATIONS

   Class seeking relief under the Prior Accommodation Policy and Pregnancy Exclusion

                                        PARAGRAPH NO. 78

                  Ms. Borders, Ms. Woolbright, and Ms. Lewis incorporate by reference the
          allegations set forth in the above paragraphs.



                                                   27
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 28 of 42 Page ID #513



                                          ANSWER NO. 78

          Walmart incorporates by reference its responses to Paragraph Nos. 1–77.

                                        PARAGRAPH NO. 79

                 Ms. Borders, Ms. Woolbright, and Ms. Lewis bring this class action
          pursuant to Fed. R. Civ. P. 23(a) and (b)(3) on behalf of the following class seeking
          monetary relief under the constellation of Walmart’s prior policies and practices
          (hereinafter “Prior Policy Class”):

                 All females employed by Walmart at stores nationwide who were
                 denied requested accommodations because of pregnancy between
                 March 19, 2013 and the implementation of the Current
                 Accommodation Policy (the “Relevant Time Period under the Prior
                 Accommodation Policy”), other than managerial employees and
                 employees in Walmart’s law and human resources departments.

                                          ANSWER NO. 79

          Walmart admits that Plaintiffs purport to bring this action on behalf of themselves, and as

   a class action, with a proposed class definition as set forth in Paragraph No. 79. Walmart denies

   that this matter may be properly maintained as a class action under Fed. R. Civ. P. 23 and denies

   the remaining allegations in Paragraph No. 79.

                                        PARAGRAPH NO. 80

                 Ms. Borders, Ms. Woolbright, and Ms. Lewis are members of the Prior
          Policy Class they seek to represent.

                                          ANSWER NO. 80

          Walmart lacks knowledge or information sufficient to form a belief as to the truth of the

   allegations in Paragraph No. 80 and, therefore, they are denied. Walmart denies that this matter

   may be properly maintained as a class action under Fed. R. Civ. P. 23 and denies the remaining

   allegations in Paragraph No. 80.

                                        PARAGRAPH NO. 81

                 The proposed members of the Prior Policy Class identified herein are so
          numerous that joinder of all members is impracticable. During the Relevant Time
          Period under the Prior Accommodation Policy, Walmart employed about 1,200,000


                                                    28
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 29 of 42 Page ID #514



          employees. According to an expert report in prior litigation against Walmart, about
          65 percent of hourly employees at Walmart are women, while roughly 33 percent
          of management employees are women. It is reasonable to believe that overall about
          60% of Walmart employees are women. Dukes v. Walmart Stores, Inc., 222 F.R.D.
          137, 146 (N.D. Cal. June 16, 2004). As a result, it is likely that approximately
          720,000 of Walmart’s employees during the Relevant Time Period were women.
          Women are of childbearing age (18 to 50) for about 2/3 of a normal working career
          (to age 65), and hence about 480,000 employees were of childbearing age.
          According to the Center for Disease Control, about 10% of women of childbearing
          age become pregnant each year in the United States. Consequently, it is likely that
          about 48,000 Walmart employees became pregnant during the Relevant Time
          Period.

                                           ANSWER NO. 81

          Walmart lacks knowledge or information sufficient to form a belief as to the truth of the

   allegations in Paragraph No. 81 and, therefore, they are denied. Walmart denies that this matter

   may be properly maintained as a class action under Fed. R. Civ. P. 23 and denies the remaining

   allegations in Paragraph No. 81.

                                          PARAGRAPH NO. 82

                 Only Walmart’s own records will reveal the actual number of pregnant
          employees who were denied requested accommodations, but a recent survey
          suggests that the number probably exceeded 20,000. In a survey of over 1,000
          women who gave birth to single babies in U.S. hospitals from July 2011 through
          June 2012, the respondents reported as follows:

              Type of Accommodation           % Needing     % Requested       % Requested
                                                                               Who Were
                                                                                Denied
           More frequent breaks                 71%              58%             5%
           Change in duties (e.g., less        >50%              63%             9%
           lifting, more sitting)
           Change in schedule                  >50%              74%                9%
           Other accommodation                  40%              62%               13%

                  National Partnership for Women & Families, Listening to Mothers: The
          Experiences of Expecting and New Mothers in the Workplace (Jan. 2014), at
          http://www.nationalpartnership.org/research-library/workplace-
          fairness/pregnancy-discrimination/listening-to-mothers-experiences-of-expecting-
          and-new-mothers.pdf. If pregnant employees at Walmart needed, requested, and
          were denied accommodations at the survey averages, there are at least several



                                                  29
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 30 of 42 Page ID #515



          thousand members of the Prior Policy Class. Thus, there are far too many potential
          class members, who are scattered all across the country, to be reasonably joined.

                                           ANSWER NO. 82

          Walmart lacks knowledge or information sufficient to form a belief as to the truth of the

   allegations in Paragraph No. 82 and, therefore, they are denied. To the extent that the allegations

   in Paragraph No. 82 refer to a document, Walmart refers to that document for a complete

   description of its contents and denies any allegations inconsistent with its contents. Walmart denies

   that this matter may be properly maintained as a class action under Fed. R. Civ. P. 23 and denies

   the remaining allegations in Paragraph No. 82.

                                         PARAGRAPH NO. 83

                  Questions of law and fact are common to the Prior Policy Class, and these
          questions predominate over any questions that may affect only individual class
          members. The proposed class is particularly cohesive because it pertains to a very
          specific set of policies and practices adopted by corporate and senior management
          and applicable to employees at stores nationwide. Questions of law and fact that
          are common to all members of the Prior Policy Class are: (1) whether the
          Pregnancy Exclusion’s consignment of pregnancy to the category of “medical
          condition,” thereby limiting the types of accommodations available to pregnant
          employees, is facially discriminatory; (2) whether pregnant employees, who were
          denied the full range of accommodations, were similar in their ability or inability
          to work compared to other employees offered a fuller range of accommodations;
          (3) whether Walmart denied pregnant employees certain forms of accommodations
          available to other employees, similar in their ability or inability to work, on the
          basis that it would be too costly or inconvenient for Walmart to provide
          accommodations to pregnant employees; (4) whether the Prior Accommodation
          Policy and Pregnancy Exclusion accommodated a large percentage of non-pregnant
          employees but denied accommodations to a large percentage of pregnant
          employees; (5) whether the Prior Accommodation Policy and Pregnancy Exclusion
          imposed a significant burden on pregnant employees that outweighs any legitimate,
          non-discriminatory reason proffered by Walmart; (6) whether the Prior
          Accommodation Policy and Pregnancy Exclusion had a statistically significant
          adverse impact on pregnant employees and thus women; and (7) whether Walmart
          had a business need to adopt the Prior Accommodation Policy and Pregnancy
          Exclusion.

                                           ANSWER NO. 83




                                                    30
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 31 of 42 Page ID #516



          The allegations in Paragraph No. 83 are legal conclusions to which no response is required.

   To the extent a response is required, Walmart denies the allegations in Paragraph No. 83. Walmart

   denies that this matter may be properly maintained as a class action under Fed. R. Civ. P. 23 and

   denies the remaining allegations in Paragraph No. 83.

                                        PARAGRAPH NO. 84

                  These common questions can be answered with common proof, including
          but not limited to: (a) the existence of discriminatory, written policies and practices
          applicable to employees at stores nationwide; (b) training materials provided to
          human resource employees and managers about the application of those policies
          and practices, (c) statistical evidence of disparities adverse to pregnant employees
          and thus women resulting from these common policies and practices; and (d) the
          use of common experts.

                                           ANSWER NO. 84

          The allegations in Paragraph No. 84 are legal conclusions to which no response is required.

   To the extent a response is required, Walmart denies the allegations in Paragraph No. 84. Walmart

   denies that this matter may be properly maintained as a class action under Fed. R. Civ. P. 23 and

   denies the remaining allegations in Paragraph No. 84.

                                        PARAGRAPH NO. 85

                  The claims of Ms. Borders, Ms. Woolbright, and Ms. Lewis are typical of
          the claims of the Prior Policy Class. Specifically, Ms. Borders, Ms. Woolbright,
          and Ms. Lewis were pregnant during the Relevant Time Period under the Prior
          Accommodation Policy and Pregnancy Exclusion; they have been subjected to and
          damaged by company-wide policies and practices of sex and pregnancy
          discrimination in employment; their claims are based upon allegations that they
          have been adversely affected by those policies and practices in that they received
          less favorable treatment with respect to workplace accommodations than their male
          and non-pregnant counterparts similar in their ability or inability to work; and their
          claims rest on proof and legal theories common to all proposed class members.

                                           ANSWER NO. 85

          The allegations in Paragraph No. 85 are legal conclusions to which no response is required.

   To the extent a response is required, Walmart denies the allegations in Paragraph No. 85. Walmart



                                                    31
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 32 of 42 Page ID #517



   denies that this matter may be properly maintained as a class action under Fed. R. Civ. P. 23 and

   denies the remaining allegations in Paragraph No. 85.

                                        PARAGRAPH NO. 86

                   Ms. Borders, Ms. Woolbright, and Ms. Lewis, as Representative Plaintiffs,
          will fairly and adequately represent and protect the interests of the members of the
          Prior Policy Class because: (1) they are willing and able to represent the proposed
          class and have every incentive to pursue this action to a successful conclusion; (2)
          their interests are not antagonistic to those of the other class members; and (3) they
          are represented by counsel experienced in litigating major class actions in the field
          of employment discrimination.

                                           ANSWER NO. 86

          The allegations in Paragraph No. 86 are legal conclusions to which no response is required.

   To the extent a response is required, Walmart lacks knowledge or information sufficient to form a

   belief regarding the truth of the allegations contained in Paragraph No. 86 and, therefore, denies

   them. Walmart denies that this matter may be properly maintained as a class action under Fed. R.

   Civ. P. 23 and denies the remaining allegations in Paragraph No. 86.

                                        PARAGRAPH NO. 87

                  Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(3)
          because common questions of fact and law predominate over any questions
          affecting only individual members of the Prior Policy Class, and because a class
          action is superior to other available methods for the fair and efficient adjudication
          of this litigation. The class members have been damaged and are entitled to
          recovery as a result of Walmart’s common, uniform, and discriminatory policies
          and practices. Further, the class members were subjected to the same company-
          wide policies and practices of sex and pregnancy discrimination and, therefore,
          requiring each class member to pursue her claim individually would result in
          needless duplication of proof and would waste the resources of both the parties and
          the judiciary. Finally, monetary relief would be easily calculable for the financial
          injuries suffered by Prior Policy Class members, consisting of the number of days
          of work missed because of Walmart’s failure to accommodate their pregnancy
          times their pay rates, plus any lost wages after their pregnancies, such as those
          experienced by Ms. Borders, Ms. Woolbright, and Ms. Lewis.

                                           ANSWER NO. 87




                                                   32
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 33 of 42 Page ID #518



             The allegations in Paragraph No. 87 are legal conclusions to which no response is required.

   To the extent a response is required, Walmart denies the allegations in Paragraph No. 87. Walmart

   denies that this matter may be properly maintained as a class action under Fed. R. Civ. P. 23 and

   denies the remaining allegations in Paragraph No. 87.

                                          CAUSES OF ACTION

                                                 COUNT I

                INTENTIONAL DISCRIMINATION ON THE BASIS OF SEX
              Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et seq.,
            as amended by the Pregnancy Discrimination Act, 42 U.S.C. § 2000e(k)
       (On Behalf of Ms. Borders, Ms. Woolbright, Ms. Lewis, and the Prior Policy Class)

                                          PARAGRAPH NO. 88

                    On behalf of themselves and the Prior Policy Class, Ms. Borders, Ms.
             Woolbright, and Ms. Lewis incorporate by reference the allegations set forth
             throughout this Complaint.

                                             ANSWER NO. 88

             Walmart incorporates by reference its responses to Paragraph Nos. 1–87.

                                          PARAGRAPH NO. 89

                     Ms. Borders, Ms. Woolbright, Ms. Lewis, and members of the Prior Policy
             Class are female and are, or were, employees of Walmart at stores nationwide
             within the meaning of 42 U.S.C. §2000e et seq. and thus are members of a protected
             class.

                                             ANSWER NO. 89

             Walmart admits that Plaintiff Borders, Plaintiff Woolbright and Plaintiff Lewis are former

   employees of Walmart. Further, Walmart lacks knowledge or information sufficient to form a

   belief as to the truth of the remaining allegations in Paragraph No. 89 and, therefore, they are

   denied.

                                          PARAGRAPH NO. 90

                     Walmart’s Prior Accommodation Policy and Pregnancy Exclusion, as set
             forth herein, and practices consistent with those policies, denied Ms. Borders, Ms.


                                                     33
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 34 of 42 Page ID #519



          Woolbright, Ms. Lewis, and members of the Prior Policy Class their right to equal
          employment opportunity in violation of Title VII and the PDA’s requirement that
          “women affected by pregnancy, childbirth, or related medical conditions shall be
          treated the same for all employment-related purposes . . . as other persons not so
          affected but similar in their ability or inability to work . . . .” 42 U.S.C. § 2000e(k).

                                            ANSWER NO. 90

          Paragraph No. 90 contains legal conclusions to which no response is required. To the

   extent a response is required, Walmart denies the allegations contained within Paragraph No. 90.

                                         PARAGRAPH NO. 91

                  Walmart’s Prior Accommodation Policy and Pregnancy Exclusion
          constitute direct evidence of intentional discrimination against pregnant employees
          in that Walmart adopted, implemented, and maintained uniform employment
          policies and practices that singled out pregnancy on their face and categorically
          excluded pregnant employees from eligibility for the same accommodations that
          similarly situated non-pregnant employees could enjoy, thereby demonstrating
          intent to discriminate against pregnant employees.

                                            ANSWER NO. 91

          Paragraph No. 91 contains legal conclusions to which no response is required. To the

   extent a response is required, Walmart denies the allegations contained within Paragraph No. 91.

                                         PARAGRAPH NO. 92

                  Alternatively, even if Walmart’s Prior Accommodation Policy and
          Pregnancy Exclusion are not considered direct evidence of intentional
          discrimination, they were nonetheless prima facie discriminatory because, pursuant
          to these policies and practices, Walmart refused to accommodate pregnant
          employees but accommodated other non-pregnant employees, despite their
          similarity in ability or inability to work. The Prior Accommodation Policy and
          Pregnancy Exclusion, and practices consistent with those policies, imposed a
          significant burden on pregnant employees, in that Walmart provided a full range of
          accommodations to a large percentage of non-pregnant employees in need of
          accommodations while failing to provide those same accommodations to a large
          percentage of, or any, pregnant employees in need of accommodations unless
          Walmart first caused them injury while on the job. Walmart did not have a
          legitimate, non-discriminatory reason for treating pregnant and non-pregnant
          employees differently in this way, but even if Walmart was able to present such a
          reason, the significant burden imposed outweighs that reason.

                                            ANSWER NO. 92


                                                     34
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 35 of 42 Page ID #520



          Paragraph No. 92 contains legal conclusions to which no response is required. To the

   extent a response is required, Walmart denies the allegations contained within Paragraph No. 92.

                                         PARAGRAPH NO. 93

                 Walmart’s discriminatory policies and practices caused Ms. Borders, Ms.
          Woolbright, Ms. Lewis, and members of the Prior Policy Class to suffer injury,
          including but not limited to, loss of wages and other job benefits, and emotional
          and physical distress.

                                            ANSWER NO. 93

          Walmart denies the allegations in Paragraph No. 63.

                                         PARAGRAPH NO. 94

                  On behalf of themselves and the Prior Policy Class, Ms. Borders, Ms.
          Woolbright, and Ms. Lewis request monetary relief as provided in the Prayer for
          Relief below.

                                            ANSWER NO. 94

          Walmart admits that Plaintiffs request relief as provided in their Prayer for Relief below

   but denies that Plaintiffs are entitled to any relief whatsoever.

                                                COUNT II

              DISPARATE IMPACT DISCRIMINATION ON THE BASIS OF SEX
                Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et seq.,
              as amended by the Pregnancy Discrimination Act, 42 U.S.C. § 2000e(k)
              (On Behalf of Ms. Borders, Ms. Woolbright, and the Prior Policy Class)

                                         PARAGRAPH NO. 95

                 On behalf of themselves and the Prior Policy Class, Ms. Borders, Ms.
          Woolbright, and Ms. Lewis incorporate by reference the allegations set forth
          throughout this Complaint.

                                            ANSWER NO. 95

          4Walmart incorporates by reference its responses to Paragraph Nos. 1–95.

                                         PARAGRAPH NO. 96

                  Walmart’s Prior Accommodation Policy and Pregnancy Exclusion
          constitute disparate impact discrimination against female employees in that


                                                     35
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 36 of 42 Page ID #521



          Walmart adopted, implemented, and maintained uniform employment policies and
          practices that categorically excluded pregnant employees from eligibility for the
          same accommodations that similarly situated non-pregnant employees could enjoy,
          and thus female employees were disproportionately denied accommodations and
          excluded. The policies and practices had a discriminatory impact on pregnant
          employees, and thus women, which was not justified by any business necessity.

                                            ANSWER NO. 96

          Paragraph No. 96 contains legal conclusions to which no response is required. To the extent

   a response is required, Walmart denies the allegations contained within Paragraph No. 96.

                                         PARAGRAPH NO. 97

                 Walmart’s discriminatory policies and practices caused Ms. Borders, Ms.
          Woolbright, Ms. Lewis and members of the Prior Policy Class to suffer injury,
          including but not limited to, loss of wages and other job benefits, and emotional
          and physical distress.

                                            ANSWER NO. 97

          Walmart denies the allegations in Paragraph No. 97.

                                         PARAGRAPH NO. 98

                  On behalf of themselves and the Prior Policy Class, Ms. Borders, Ms.
          Woolbright, and Ms. Lewis request monetary relief as provided in the Prayer for
          Relief below.

                                            ANSWER NO. 98

          Walmart admits that Plaintiffs request relief as provided in their Prayer for Relief below

   but denies that Plaintiffs are entitled to any relief whatsoever.

                                               COUNT III

                     EMPLOYMENT DISCRIMINATION – RETALIATION
                    Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3
                    (On behalf of Ms. Borders and Ms. Woolbright individually)

                                         PARAGRAPH NO. 99

                  Ms. Borders and Ms. Woolbright incorporate by reference the allegations
          set forth throughout this Complaint.

                                            ANSWER NO. 99


                                                     36
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 37 of 42 Page ID #522



         Walmart incorporates by reference its responses to Paragraph Nos. 1–98.

                                     PARAGRAPH NO. 100

                After Ms. Borders provided Walmart a note from her doctor disclosing her
         pregnancy and setting forth her resulting physical restrictions, she requested
         modifications from both her manager in the Pharmacy Department and the Human
         Resources Training Coordinator, constituting protected activity pursuant to 42
         U.S.C. § 2000e-3.

                                       ANSWER NO. 100

         Walmart denies the allegations in Paragraph No. 100.

                                     PARAGRAPH NO. 101

                 Immediately after Ms. Borders requested appropriate modifications,
         Walmart retaliated by forcing her to take an unpaid leave of absence despite her
         request to continue working during her pregnancy. Walmart did not engage Ms.
         Borders in any discussion about what modifications would address her restrictions.
         Rather, Walmart forced Ms. Borders to take unpaid leave for over two months
         before she gave birth.

                                       ANSWER NO. 101

         Walmart denies the allegations in Paragraph No. 101.

                                     PARAGRAPH NO. 102

                 Walmart continued to retaliate against Ms. Borders after she returned to
         work following the birth of her child. Walmart refused to reinstate her in the
         Pharmacy Department, but rather repeatedly moved Ms. Borders around the store
         to different departments. In addition, Walmart refused to pay her the same wage
         she had received before she became pregnant and requested modifications.

                                       ANSWER NO. 102

         Walmart denies the allegations contained within Paragraph No. 102.

                                     PARAGRAPH NO. 103

                Ms. Woolbright’s request on January 12, 2014, for information concerning
         Walmart’s policies on taking leave for childbirth constituted protected activity
         pursuant to 42 U.S.C. § 2000e-3.

                                       ANSWER NO. 103




                                                37
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 38 of 42 Page ID #523



           Paragraph No. 103 contains legal conclusions to which no response is required. To the

   extent a response is required, Walmart denies the allegations contained within Paragraph No. 103.

                                          PARAGRAPH NO. 104

                    Walmart fired her the day after she made this inquiry about information
           concerning Walmart’s policies on taking leave for childbirth. The firing was in
           retaliation for the accommodation requests she had made earlier in her pregnancy,
           the accommodations that she had received under temporary alternative duty, and
           her inquiry about leave.

                                            ANSWER NO. 104

           Walmart denies the allegations in Paragraph No. 104.

                                          PARAGRAPH NO. 105

                   Ms. Borders and Ms. Woolbright suffered injuries as a direct and proximate
           result of Walmart’s retaliatory conduct, including loss of income, emotional
           distress, and humiliation.

                                            ANSWER NO. 105

           Walmart denies the allegations in Paragraph No. 105.

                                          PARAGRAPH NO. 106

                   Ms. Borders and Ms. Woolbright request relief as provided in the Prayer for
           Relief below.

                                            ANSWER NO. 106

           Walmart admits that Plaintiffs request relief as provided in their Prayer for Relief below

   but denies that Plaintiffs are entitled to any relief whatsoever.

                                         PRAYER FOR RELIEF

           The remainder of the Complaint constitutes Plaintiffs’ request for relief to which no

   responsive pleading is necessary. To the extent a responsive pleading is required, Defendant

   denies that Plaintiffs are entitled to the relief sought.

           All allegations that have not been specifically admitted are hereby denied.




                                                      38
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 39 of 42 Page ID #524



                                      AFFIRMATIVE DEFENSES

                                        First Affirmative Defense

            Plaintiffs lack standing to assert the claims for relief purportedly alleged in Plaintiffs’

   Complaint.

                                      Second Affirmative Defense

            Plaintiffs’ Complaint is barred because Plaintiffs cannot satisfy all requirements for

   maintaining a class action under Federal Rule of Civil Procedure 23.

                                       Third Affirmative Defense

            In light of this Court’s Order on March 29, 2018, Walmart re-assert and preserves that the

   Court does not have personal jurisdiction over Walmart with respect to the claims of Plaintiff

   Woolbright.

                                       Fourth Affirmative Defense

            In light of this Court’s Order on March 29, 2018, Walmart re-assert and preserves that the

   Court does not have personal jurisdiction over Walmart with respect to the claims of Plaintiff

   Lewis.

                                        Fifth Affirmative Defense

            Plaintiffs’ Complaint fails to state a claim upon which relief may be granted.

                                        Sixth Affirmative Defense

            Plaintiffs’ and putative class members’ claims against Walmart are barred because

   Walmart has complied with all applicable regulations of pertinent authorities.

                                      Seventh Affirmative Defense

            Plaintiffs’ claims are barred because they have not exhausted their administrative remedies.

                                       Eighth Affirmative Defense




                                                    39
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 40 of 42 Page ID #525



          Plaintiffs’ and putative class members’ claims are barred in whole or in part because

   Defendant had legitimate, non-discriminatory, non-retaliatory, non-pretextual reasons for all

   decisions with respect to Plaintiffs and the putative class members.

                                       Ninth Affirmative Defense

          Plaintiffs’ claims are barred in whole or in part because Plaintiffs failed to mitigate their

   damages.

                                       Tenth Affirmative Defense

          Plaintiffs’ claims are barred in whole or in part because, to the extent Defendant committed

   any acts or omissions with regard to Plaintiffs or the putative class members with discriminatory

   motives, Defendant would have committed the same acts or omissions in any event for legitimate,

   non-discriminatory, non-retaliatory, non-pretextual reasons.

                                      Eleventh Affirmative Defense

          Plaintiffs’ claims are barred in whole or in part because they are outside the scope of their

   administrative charges.



          Walmart gives notice that it intends to rely on other affirmative defenses as they may

   become available or apparent during the course of discovery and reserves the right to amend its

   Answer to assert those defenses.




                                                   40
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 41 of 42 Page ID #526



    February 12, 2019                    Respectfully Submitted,


                                         By: /s/ Andrew G. Klevorn
                                             Andrew G. Klevorn

                                         Andrew G. Klevorn
                                         Stacey McKee-Knight
                                         Andrew J. Demko
                                         Abimbola O. Oladokun
                                         Laura D. Waller
                                         KATTEN MUCHIN ROSENMAN LLP
                                         525 West Monroe Street, Suite 1900
                                         Chicago, Illinois 60661
                                         Firm No. 41832
                                         Ph: (312) 902-5200




                                       41
Case 3:17-cv-00506-SMY-MAB Document 111 Filed 02/12/19 Page 42 of 42 Page ID #527



                                    CERTIFICATE OF SERVICE

           I hereby certify that on February 12, 2019, I caused a true and correct copy of the foregoing
   to be served upon counsel of record via the ECF system.

   February 12, 2019
                                                         /s/ Andrew G. Klevorn




                                                    42
